Judgment unanimously affirmed. Memorandum: On appeal from his conviction on a plea of guilty to three counts of arson, third degree, defendant claims that the hearing court erred in holding admissible his uncounseled, noncustodial confession made while he was represented by counsel with respect to an unrelated criminal investigation. We disagree. Our court has previously declined to extend the right to counsel to preclude noncustodial questioning by police of a suspect who the police know is represented by counsel on an unrelated criminal matter (see People v Hauswirth, 89 AD2d 357, affd 60 NY2d 904, distinguishing People v Bartolomeo, 53 NY2d 225, where the questioning on unrelated matters was *906custodial; and People v Skinner, 52 NY2d 24, where the noncustodial questioning concerned the identical matter on which defendant had legal representation). We have examined the other points raised on appeal and find them to be without merit. (Appeal from judgment of Wayne County Court, Stiles, J. — arson, third degree.) Present — Dillon, P. J., Hancock, Jr., Denman, Boomer and O’Donnell, JJ.